Citation Nr: 0106441	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-20 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for plantar verruca, 
left foot, currently evaluated 20 percent disabling.

2.  Entitlement to an increased rating for the residuals of a 
left (minor) radius fracture with malunion, currently rated 
20 percent disabling.

3.  Entitlement to a compensable rating for the residuals of 
a left pelvis rami fracture.

4.  Entitlement to a compensable rating for the residuals of 
a left 7th rib fracture.

5.  Entitlement to a total disability rating due to 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The appellant had active duty service from February 1946 to 
July 1947 and from September 1950 to April 1951.  This appeal 
comes before the Board of Veterans' Appeals (Board) from a 
rating decision from the Department of Veterans Affairs (VA) 
Regional Office (RO). 

The issues of entitlement to an increased rating for the 
residuals of a left radius fracture with malunion and 
entitlement to a total disability rating due to individual 
unemployability are addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  Left foot plantar verruca is primarily manifested by 
painful callus formation, difficulty ambulating, and 
limitation of motion .

2.  A left pelvis rami fracture has resolved and is 
asymptomatic.

3.  A left 7th rib fracture has resolved and is asymptomatic.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
plantar verruca, left foot, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.45, 
4.71a, Diagnostic Codes 5278, 5284 (2000).

2.  The criteria for a compensable rating for the residuals 
of a left pelvis rami fracture are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.20, 4.27, 4.45, 4.71a, Diagnostic Codes 5294, 5295 (2000).

3.  The criteria for a compensable rating for the residuals 
of a left 7th rib fracture are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 
4.27, 4.45, 4.71a, Diagnostic Codes 5297 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's service medical records indicate, in 
pertinent part, that the appellant had a callus over the 
outer aspect of the distal head of the left fifth metatarsal.  
VA examination in June 1952 noted that he had a horny 
overgrowth of skin on the head of the left fifth metatarsal 
bone, which was tender to pressure.  He was unable to move 
the third, fourth, and fifth toes of his left foot.  
Passively, they could be fully flexed and extended.  In 
October 1952, he was treated in a VA hospital for a plantar 
wart on the distal phalanx of his left small toe, which was 
determined to be secondary to moderate to severe pes cavus.  
He was also examined in May 1957 and was diagnosed with pes 
cavus, bilateral, with callus formation over the fifth 
metatarsal heads and plantar wart of the fifth metatarsal 
head on the left.

By means of a rating decision dated in July 1951, the 
appellant was awarded service connection for a left foot 
callus, which was rated noncompensable.  Effective from June 
1952, his left foot disability rating was increased to 10 
percent disabling.  The 10 percent rating was increased to 20 
percent disabling effective from February 1992.  The 20 
percent rating has remained in effect since that time.       

Private medical records indicate that in 1991, the appellant 
fell from a ladder, sustaining multiple fractures, to include 
fractures of the left pubic ramus and the left rib (number 
7).  VA neurological examination report dated in May 1995 
indicates that the appellant reported that he had surgery for 
a plantar callus while he was on active duty service.  After 
the surgery, he noticed difficulty with left foot movement 
and with lack of sensation.  This had persisted for the last 
45 years, without change.   He had pain in the foot with 
difficulty lifting it or using it.  Motor examination showed 
that there was strength without drift or atrophy.  There was 
normal tone.  The pertinent findings were restricted to the 
left lower extremity.  He had weakness of the anterior 
tibialis (4/5), peroneus longus (4/5), posterior tibialis, 
extensor hallucis longus (3/5), and extensor digitorum brevis 
(3/5).  There was lost Achilles jerk bilaterally in the lower 
extremities.  There was a loss of sensation in the entire 
left foot in a nonphysiological manner.  The gait revealed 
circumduction of the left leg.  The impression was that the 
appellant had neuropathy of the left lower extremity, and 
that the neuropathy was grossly disproportionate to any 
possible ramifications of the alleged 1950 surgery, 
suggesting a non-physical component or some other process 
unrelated to his service-related condition.  In any event, he 
did have weakness.  He did have sensory loss, but not related 
to his 1950 surgery.  

A report of a VA feet examination dated in May 1995 indicates 
that the appellant reported that in 1950, he had an operation 
on his plantar wart, that the wound would not heal and that 
he was unable to walk, requiring him to stay in the hospital 
for 6 months.  He reported several accidents which were 
caused by tripping over his foot.   His subjective complaints 
were constant pain in the left foot, inability to dorsiflex 
the left ankle, and tripping when walking or going down the 
stairs.  He reported that he tripped when he was going down a 
ladder and hurt his left arm.  Clinically, his foot was the 
same prior to the 1991 fall as it was at the time of the 
examination.  Objective findings showed marked decreased 
range of motion (both active and to manipulation) of the 
forefoot of the left foot only.  There was a tender callus at 
the head of the 5th metatarsal.  There was no apparent 
plantar wart visible.  There was a "slapping-steppish" type 
of gait, typical of a patient walking with a foot drop.  His 
posture was essentially normal.  He was unable to squat 
because of the decreased range of motion of the left ankle.  
There was a marked decrease in pronation and supination of 
the foot.  He was unable to rise on his toes or heels.  There 
was atrophy of the left forefoot.  He lacked 10 degrees of 
plantar flexion and 10 degree of dorsiflexion of the left 
ankle.  There was marked decrease in flexion and extension of 
the toes, which were demonstrating a marked capsular 
contracture of the 3rd, 4th, and 5th toes at the MP joint.  He 
limped on his left lower extremity when ambulating.  The skin 
of the left foot was quite shiny.  There were no secondary 
dermal appendages indicating a decrease in vascularity.  
There was no dorsalis pedis or posterior tibial pulses 
palpable on the right or left foot.  The diagnosis was 
sympathetic dystrophy of the left foot; fixed contracture of 
the left ankle and left toes; and metatarsalgia of the left 
5th metatarsal.  There was also vascular insufficiency of 
both lower extremities.  In the examiner's opinion, the 
injury in 1991 was a direct result of the inability of the 
appellant to use his left lower extremity to advantage, and 
was precipitated by his disability in the left lower 
extremity.  There was marked weakness in the left foot when 
asked to dorsiflex or plantar flex, with minimal resistance.  
Muscle strength in the left foot was approximately 2/5, with 
the right foot being 5/5.    

By means of a Board decision dated in February 1998, the 
appellant was awarded an increased rating of 20 percent for 
his left foot disorder under 38 C.F.R. Part IV, Diagnostic 
Code (DC) 5278 (2000).  The 1998 Board decision also granted 
service connection for residuals of a left radius fracture, a 
left pelvis rami fracture, and a left seventh rib fracture, 
as being secondary to the service-connected left foot plantar 
verruca.  By means of a rating decision dated in March 1998, 
the RO awarded a 20 percent rating for the appellant's left 
foot plantar verruca, effective from February 1992, in 
accordance with DC 5284-5278.  He was rated noncompensable 
for left pelvis rami fracture under DC 5299-5295.  A 
noncompensable rating was also assigned for left seventh rib 
fracture under DC 5299-5297.  

Current medical evidence of record include outpatient 
treatment reports dated in  1998 and 1999, which indicate 
that the appellant was treated for left foot pain.  A VA feet 
examination report, dated in March 1999, indicates that the 
appellant's main problem was callus under the lateral border 
of his left foot with pain and difficulty walking.  He 
complained of stiffness in his forefoot.  He did not have any 
erythema, edema, heat or fatigability.  His current treatment 
included monthly debridement of the calluses.  He wore 
comfortable athletic shoes for forefoot pain.  He did not use 
any prosthetic devices, such as crutches, braces, canes, or 
corrective shoes.  Examination showed that he had 5 degrees 
of plantar flexion and 5 degrees of dorsiflexion of the left 
first metatarsophalangeal joint.  He had 10 degrees of 
dorsiflexion and plantar flexion of all of the lesser toes.  
He had 5 degrees of dorsiflexion of the left ankle joint.  He 
did not have any pain on any joint range of motion.  He did, 
however, have tenderness and pain on direct pressure applied 
to the plantar surface of his left 5th metatarsal head where 
a callus was present.  He had an antalgic walk.  He was not 
noted to have any unusual shoewear pattern or breakdown.  
There were no skin or vascular changes.  He had a dorsal 
bunion, secondary to hallux limitus, which was not 
correctable either actively or passively.  The diagnosis was 
metatarsalgia of the left foot.  He reported to the examiner 
that his left foot had not changed considerably during the 
past 40 years.  

A VA joints examination report, dated in March 1999, 
indicates that the appellant's main problem with the left 
foot was that he had callus formation, pain, and difficulty 
ambulating.  Physical examination showed a callus over the 
5th metatarsal head which was extremely tender.  There was 
loss of motion of the 3rd, 4th, and 5th toes, which were in 
full extension, and he was unable to dorsiflex them.  There 
was a decrease in dorsiflexion of the left ankle at zero 
degrees of neutral; he had 40 degrees of plantar flexion.  
The examination report also noted that his pelvis and ribs 
were asymptomatic.  The diagnoses included resolved fractured 
pelvis and ribs, and residual of metatarsalgia secondary to 
plantar warts and surgery.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule) which is 
based on average impairment of earning capacity.  Separate 
diagnostic codes (DC) identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

 I.  Left Foot.

The appellant's left foot condition has been rated under DC 
5278 and 5284.  Under DC 5278, in order to receive a rating 
higher than 20 percent for unilateral pes cavus, there has to 
be marked contraction of plantar fascia with dropped 
forefoot, all toes hammer toes, very painful callosities, 
marked varus deformity.  In order to receive a rating higher 
than 20 percent under DC 5284, there would have to be severe 
foot injuries.  In this case, the current medical records 
indicate that the appellant's left foot symptoms are 
manifested by painful callus formation, difficulty 
ambulating, and limitation of motion.  The medical records do 
not report marked contraction of the plantar fascia, marked 
varus deformity, or that all toes are hammer toes.  Thus, the 
Board finds that the criteria for a rating in excess of 20 
percent are not met under DC 5278.  The Board also finds that 
the appellant's symptoms of painful callus formation, 
difficulty ambulating, and limitation of motion are 
equivalent to no more than moderately severe foot injuries; 
therefore, a higher rating under DC 5284 is not warranted.

The Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestation and the effect this disability may have on the 
earning capacity of the appellant.  38 C. F. R. §§ 4.1, 4.2, 
4.41 (2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that pursuant to 38 C.F.R. § 4.40, 
the Board must consider and discuss the impact of pain in 
making its rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. App. 202, 
205 (1995).  Section 4.40 provides in part that functional 
loss may be due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  The section also provides that weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.

Factors listed for consideration in 38 C.F.R. § 4.45 include 
less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

In this case, the clinical findings do not show more movement 
than normal, fatigability, or swelling.  The Board finds that 
the pain and limitation of motion along with the ambulating 
difficulties due to the pain and limitation are properly 
evaluated at 20 percent under DC 5278/5284 and that a higher 
rating for functional impairment under the DeLuca principles 
is not warranted.

II.  Left 7th Rib/Left Pelvis Rami Fracture.

The appellant's left pelvis rami fracture residuals have been 
rated by analogy under DC 5294, 5295.  38 C.F.R. §§ 4.20, 
4.27 (2000).  Under DC 5294/5295, a compensable rating is 
assigned for sacroiliac injury/lumbosacral strain with 
characteristic pain on motion.  In this case, current medical 
evaluation in March 1999 indicated that the appellant's 
pelvis was asymptomatic.  The Board notes that during a 
January 2001 hearing before the undersigned, the appellant 
reported pain with his pelvis which stopped him from 
functioning (e.g., driving).  However, as mentioned above, VA 
examination of record found that the fracture had resolved 
and was asymptomatic.  In addition, the clinical records do 
not indicate complaints or treatment for any problems 
associated with the pelvis rami fracture.  Therefore, the 
Board concludes that the criteria for a 10 percent rating 
have not been met under DC 5294/5295.  Other diagnostic codes 
applicable for rating disabilities of the hip and thigh will 
not result in a compensable evaluation in this case as the 
record does not show ankylosis of the hip (DC 5250), 
limitation of extension or flexion of the thigh (DC 5251, 
5252), impairment of the thigh (DC 5253), or, hip, flail 
joint (DC 5254).  Accordingly, a compensable rating for the 
residuals of a fracture of the left pelvis rami is denied.

With regards to the appellant's 7th rib fracture residuals, 
the RO has rated this condition by analogy under DC 5297.  38 
C.F.R. §§ 4.20, 4.27.  Under DC 5297, a compensable rating is 
assigned when there is removal of one or resection of two or 
more ribs without regeneration.  In this case, the evidence 
does not show resection of any ribs.  Current VA examination 
notes that the 7th rib fracture was asymptomatic and no 
testimony was provided during the January 2001 hearing that 
there were any problems with regard to this condition.  
Accordingly, the criteria for a compensable evaluation for 
the 7th rib fracture are not met.                               

In addition, the Board finds that a compensable rating based 
on the DeLuca principles is not warranted for the 7th rib and 
left pelvis rami fractures as there is no evidence of 
functional impairment.  As mentioned above, the medical 
records indicate that the fractures have resolved and are 
asymptomatic.

Extraschedular Consideration

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (2000).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

In this case, the Board does not find that the RO should have 
referred the case for an extraschedular rating.  The 
schedular criteria are not inadequate.  Higher ratings are 
provided for greater disability.  In this case, however, the 
required manifestations were not demonstrated.  In addition, 
the Board notes that the appellant has not required frequent 
periods of hospitalization, which would make application of 
the regular schedular criteria impractical.  The record also 
does not show that the disabilities at issue markedly 
interfere with employment so as to make application of the 
regular schedular criteria impractical.  In short, the 
disability picture in this case is not so exceptional or 
unusual so as to require referral for the assignment of an 
extraschedular rating.   


ORDER

Entitlement to an increased rating for plantar verruca, left 
foot, is denied.

Entitlement to an increased rating for the residuals of a  
left pelvis rami fracture is denied.

Entitlement to an increased rating for the residuals of a 
left 7th rib fracture is denied.


REMAND

The issues of entitlement to an increased rating for the 
residuals of left radius fracture with malunion and 
entitlement to a total disability rating due to individual 
unemployability are REMANDED for the following development:

1.  The RO should take the necessary 
steps to obtain all current medical 
records (1999 to present) pertaining to 
the treatment of the left radius fracture 
residuals, and associate such records 
with the claims file.  

2.  The appellant should then be 
scheduled for a VA examination to assess 
the severity of the residuals of the left 
radius fracture.  The examiner is 
specifically asked to note the 1991 
medical records pertaining to the 
treatment for the left radius fracture.  
The examiner is then asked to describe 
the symptoms and findings associated with 
the left radius fracture which was 
incurred in 1991.  The examiner is also 
specifically asked to state whether the 
wrist is ankylosed and if so, in what 
position.  If the wrist is not ankylosed, 
then the examiner is to state the range 
of motion of the wrist.  In addition, the 
examiner is to specifically indicate 
whether there is impaired function of the 
fingers.  If so, the examiner should 
indicate whether or not such impairment 
is due to the wrist injury, and then 
describe the limitation of function.    

3.  The RO should then readjudicate the 
appellant's claim for an increased rating 
for the residuals of the left radius 
fracture with malunion.  The RO is 
directed to consider all applicable 
diagnostic codes.  The RO is specifically 
advised to consider the note after DC 
5213.  The RO is also advised to ensure 
that the VA examination report addresses 
the symptoms/findings necessary to 
determine the level of disability under 
the applicable rating criteria (e.g., if 
a rating for impaired finger(s) is 
warranted, the RO should ensure that the 
examiner has assessed the limitation of 
motion of the digits in accordance with 
the diagnostic codes addressing 
limitation of motion of the fingers (i.e. 
ankylosis (and which joints), whether 
motion is possible to within 2 inches of 
the median transverse fold of the palm, 
etc.)).  

4.  The RO should also readjudicate the 
claim for entitlement to a total 
disability rating due to individual 
unemployability.  In adjudicating this 
issue, the RO should ensure that all 
necessary development is accomplished.

5.  If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 



